               Case 3:18-cv-01587-JD Document 77-1 Filed 02/26/19 Page 1 of 4




 1
                              UNITED STATES DISTRICT COURT
 2                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
 3

 4                                                               Civil Case No. 3:18-cv-01587
      Farangis Emami, et al.,
 5
                                    Plaintiffs,                  DECLARATION OF SIRINE
 6                                                               SHEBAYA IN SUPPORT OF
                                    -against-                    SECOND AMENDED CLASS
 7                                                               ACTION COMPLAINT FOR
      KIRSTJEN NIELSEN, in her official capacity as              INJUNCTIVE AND
 8    Secretary of Homeland Security, et al.,                    DECLARATORY RELIEF AND
                                                                 FOR WRIT OF MANDAMUS
 9                                  Defendants.

10
           DECLARATION OF SIRINE SHEBAYA IN SUPPORT OF SECOND AMENDED
11        CLASS ACTION COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
                           AND FOR WRIT OF MANDAMUS
12

13   I, Sirine Shebaya, declare as follows:

14   1.      I am an attorney admitted pro hac vice to practice law before this Court. I am an attorney

15   at Muslim Advocates, and I represent Plaintiffs in the above-captioned action. I submit this

16   declaration in support of Plaintiffs’ Second Amended Class Action Complaint for Injunctive

17   Relief and for Writ of Mandamus. The following facts are within my personal knowledge and, if
18   called and sworn as a witness, I would testify competently to these facts.
19   2.      Attached hereto as Exhibit A is a true and correct copy of Presidential Proclamation
20
     9645, “Enhancing Vetting Capabilities and Processes for Detecting Attempted Entry into the
21
     United States by Terrorists or Other Public-Safety Threats.” Presidential Proclamation 9645, 82
22
     Fed. Reg. 45161 (Sept. 27, 2017).
23

24
      Declaration of Sirine Shebaya
25    Case No. 3:18-CV-01587

26

27

28
                 Case 3:18-cv-01587-JD Document 77-1 Filed 02/26/19 Page 2 of 4




 1   3.     Attached hereto as Exhibit B is a true and correct copy of a declaration submitted by

 2   former consular official Christopher Richardson, Esq. on June 1, 2018 in the case of Alharbi v.

 3   Miller in the U.S. District Court for the Eastern District of New York. Decl. of Christopher
 4   Richardson, Esq., Alharbi v. Miller, No. 1:18-cv-02435 (E.D.N.Y. filed April 25, 2018), ECF
 5
     No. 24-2.
 6
     4.     Attached hereto as Exhibit C is a true and correct copy of a Q&A posted on the U.S.
 7
     Department of State’s website on December 4, 2017, entitled “New Court Order on Presidential
 8
     Proclamation.” A copy can be found at: https://web.archive.org/web/2018
 9
     0112164829/https://travel.state.gov/content/travel/en/us-visas/visa-information-
10
     resources/presidential-proclamation-archive/2017-12-04-Presidential-Proclamation.html.
11
     5.     Attached hereto as Exhibit D is a true and correct copy of a declaration submitted by Jay
12

13   Gairson, Esq., the founder and managing member of Gairson Law, LLC.

14   6.     Attached hereto as Exhibit E is a true and correct copy of a letter from Mary K. Waters,

15   Assistant Secretary of Legislative Affairs at U.S. Department of State, to U.S. Senator Chris Van

16   Hollen, dated February 22, 2018. A copy of the letter can be found here:

17   http://fingfx.thomsonreuters.com/gfx/reuterscom/1/60/60/letter.pdf.

18   7.     Attached hereto as Exhibit F is a true and correct copy of revisions to Presidential
19   Proclamation 9645 posted on the U.S. Department of State’s website on April 10, 2018, entitled
20
     “Revisions to Presidential Proclamation 9645.” A copy can be found at:
21
     https://web.archive.org/web/20180413110706/https://travel.state.gov/content/travel/en/News/vis
22
     as-news/revisions-to-presidential-proclamation-9645.html.
23

24
      Declaration of Sirine Shebaya
25    Case No. 3:18-CV-01587

26

27

28
              Case 3:18-cv-01587-JD Document 77-1 Filed 02/26/19 Page 3 of 4




 1   8.     Attached hereto as Exhibit G is a true and correct copy of an Email Attorney Shabnam

 2   Lotfi received from the U.S. Consulate General in Vancouver, Canada, on January 9, 2018.

 3   9.     Attached hereto as Exhibit H is a true and correct copy of Email correspondence dated
 4   July 18, 2018 and July 19, 2018 between Attorney Parastoo Zahedi and the Consular Section of
 5
     the U.S. Embassy in Abu Dhabi.
 6
     10.    Attached hereto as Exhibit I is a true and correct copy of a U.S. Embassy form letter
 7
     regarding a visa applicant’s eligibility for a waiver under Presidential Proclamation 9645.
 8
     11.    Attached hereto as Exhibit J is a true and correct copy of letter from Mary K. Waters,
 9
     Assistant Secretary of Legislative Affairs at U.S. Department of State, to U.S. Senator Chris Van
10
     Hollen, dated June 22, 2018.
11
     12.    Attached hereto as Exhibit K is a true and correct copy of U.S. District Judge Brian M.
12

13   Cogan’s Findings of Fact and Conclusions of Law in the case of Alharbi v. Miller in the U.S.

14   District Court for the Eastern District of New York. Findings of Fact and Conclusions of Law,

15   Alharbi v. Miller, No. 1:18-cv-02435 (E.D.N.Y. filed April 25, 2018), ECF No. 20.

16   13.    Attached hereto as Exhibit L is a true and correct copy of an Email sent on January 4,

17   2018, by the U.S. Embassy in Yerevan, Armenia to Atefehossadat Motavaliabyazani.

18   14.    Attached hereto as Exhibit M is a true and correct copy of an Email sent on December 17,
19   2017, by the U.S. Embassy in Yerevan, Armenia, to Hoda Mehrabi Mohammad Abadi.
20
     15.    Attached hereto as Exhibit N is a true and correct copy of an Email sent on December 27,
21
     2018, by the U.S. Consulate General in Rio de Janeiro, Brazil, to Dr. Ehsan Heidaryan.
22
     I declare under penalty of perjury and under the laws of the United States that the foregoing is
23
     true and correct to the best of my knowledge and belief.
24
      Declaration of Sirine Shebaya
25    Case No. 3:18-CV-01587

26

27

28
             Case 3:18-cv-01587-JD Document 77-1 Filed 02/26/19 Page 4 of 4




 1   DATED: Feb. 26, 2019                /s/ Sirine Shebaya
            Washington, DC               Sirine Shebaya (pro hac vice)
 2                                       MUSLIM ADVOCATES
                                         P.O. Box 34440
 3                                       Washington, DC 20043
                                         Telephone: (202) 897-2622
 4                                       Facsimile: (202) 508-1007
                                         sirine@muslimadvocates.org
 5

 6                                       Attorney for Plaintiffs

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     Declaration of Sirine Shebaya
25   Case No. 3:18-CV-01587

26

27

28
